DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP 2018-242015 filed on 12/26/2018.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/05/2021 was filed in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Li et al. US 20150115773 A1 “Li”.
Regarding claim 1, Li teaches “A multilayer structure of an ultrasonic probe, the multilayer structure comprising:” (“FIG. 1 is a perspective view of a portion of the ultrasound transducer 10 formed in accordance with various embodiments” [0018] and “the ultrasound transducer 10 may be used with any other type of ultrasound system, for example traditional ultrasound systems that include a probe for performing ultrasound imaging from a position outside (i.e. exterior to) a target (i.e. a body and/or other volume)” [0019]. As shown in FIG. 1, the ultrasound transducer 10 includes a structure with multiple layers, thus the ultrasound transducer 10 includes a multilayer structure. Furthermore, since the ultrasound transducer 10 is used within any type of ultrasound system, for example one which utilizes a probe, the multilayer structure is used within an ultrasonic probe.);
“a piezoelectric layer from which an ultrasonic wave is emitted to a subject” (“As briefly described above, the acoustic layer 20 includes the micromachined piezoelectric composite body 22. […] In other words, the micromachined piezoelectric composite body 22 of the acoustic layer 20 is configured to convert electrical signals into ultrasound waves to be transmitted from the front side 24 of the acoustic layer 20 toward the target, and the micromachined piezoelectric composite body 22 is configured to convert received ultrasound waves into electrical signals” [0040]. Therefore, since the acoustic layer 20 includes the micromachined piezoelectric composite body 22 which is configured to convert electrical signals into ultrasound waves which are transmitted to the target, the acoustic layer 20 constitutes a piezoelectric layer from which an acoustic wave is emitted to a subject.);
“a back layer disposed on the piezoelectric layer and opposite the subject across the piezoelectric layer” (“The dematching layer 28 of the acoustic element 12 is disposed between the backing layer 16 and the back side 26 of the acoustic layer 20” [0034]. As shown in FIG. 1, the dematching layer is located between the back side 26 of the acoustic layer 20 and the backing layer, therefore, the dematching layer constitutes a back layer disposed on the piezoelectric layer and opposite the subject across the piezoelectric layer.);
“the back layer having an acoustic impedance different from an acoustic impedance of the piezoelectric layer within a range from -20% to +20%” (“In other words, the dematching layer 28 has a higher acoustic impedance than the micromachined piezoelectric composite body 22 of the acoustic layer 20. The dematching layer 28 has a relatively high acoustic impedance (e.g., at least approximately 39 MRayls)” [0035]. Therefore, the dematching layer (i.e. the back layer) has an acoustic impedance different from an acoustic impedance of the piezoelectric layer. 
Furthermore, regarding the acoustic impedance being within a range of -20% to +20%, Li discloses “The micromachined piezoelectric composite body 22 of the acoustic layer 20 includes piezoelectric posts 38 that are separated from each other by voids” [0041], “Other examples of piezoelectric substances that the piezoelectric posts 38 may be formed from include, but are not limited to, lead zirconate titanate (PZT), PIN-PMN-PT, and/or the like” [0042]. Therefore, the piezoelectric composite body includes piezoelectric posted which may be formed of PZT. According to the instant application “The piezoelectric layer 4, which is made of, for example PZT, has an acoustic impedance of 28 to 33 MRayls” [0028]. Therefore, PZT inherently possesses an acoustic impedance of between 28 to 33 MRayls. In this case, -20% and +20% of this range is 22.4 MRayls (28 MRayls x 0.20 = 5.6 MRayls, 28 MRayls - 5.6 MRayls = 22.4 MRayls) to 39.6 MRayls (33 MRayls x 0.2 = 6.6 MRayls, 33 MRayls + 6.6 MRayls = 39.6 MRayls), therefore, the acoustic impedance of the back layer (i.e. dematching layer) should be within this range. In this case, since the dematching layer 28 has a relatively high acoustic impedance of at least approximately 39 MRayls (i.e. within range of 22.4-39.6 MRayls), the back layer has an acoustic impedance different from an acoustic impedance of the piezoelectric layer (i.e. the acoustic layer 20) within a range from -20% to +20%. 
Furthermore, Li discloses “wherein the acoustic impedance of the dematching layer is at least approximately 40 MRayls” [Claim 2] and “wherein the acoustic impedance of the acoustic layer is less than approximately 36 MRayls” [Claim 3]. As established previously, the acoustic layer (i.e. acoustic layer 20) constitutes the piezoelectric layer. In this case, when the acoustic impedance of the acoustic layer is approximately 36 MRayls, -20% to +20% of that range is 28.8 MRayls - 43.2 MRayls (36 MRayls x 0.20 = 7.2 MRayls; 36 MRayls - 7.2 MRayls = 28.8 MRayls; 36 MRayls + 7.2 MRayls = 43.2 MRayls). Therefore, since the dematching layer (i.e. back layer) has an acoustic impedance of approximately 40 MRayls, the back layer has an acoustic impedance different from an acoustic impedance of the piezoelectric layer within a range from -20% to +20%.).
Regarding claim 2, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Li teaches “wherein the back layer is made of a material including a piezoelectric material or brass” (“The dematching layer 28 may be any type of dematching layer that is formed from any material(s), such as, but not limited to, metal, a carbide alloy and/or compound material (e.g. zirconium, tungsten, tungsten carbide, silicon, titanium, tantalum carbide and/or the like) and/or the like” [0038]. Examples of piezoelectric substances include zinc magnesium niobite-lead titanate (PMN-PT), zinc niobite-lead titanate (PZN-PT), lead zirconate titanate (PZT), PIN-PMN-PT, and/or the like (see [0042]). Titanate is a compound which includes titanium and zirconate is a compound which includes zirconium. Therefore, since the dematching layer (i.e. back layer) may be formed of any type of materials including metal, a carbide alloy and/or compound material including zirconium and titanium, the back layer is made of a material including a piezoelectric material or brass.).
Regarding claim 3, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Li teaches “wherein the piezoelectric layer is made of a piezoelectric material including a piezoelectric monocrystalline material” (“The piezoelectric posts 38 may be formed from any piezoelectric substance, such as, but not limited to, a piezoelectric crystal material (i.e. a piezoelectric substance having a crystalline structure), an amorphous piezoelectric material (i.e. a piezoelectrical substance having an amorphous structure), a piezoelectric ceramic, and/or the like. In embodiments wherein the piezoelectric substance of the piezoelectric posts 38 includes a piezoelectric crystal material, the piezoelectric crystal material may have a single crystal structure (i.e., a monocrystalline structure) or may have a crystalline structure that is not continuous” [0042]. In this case, these piezoelectric posts 38 are part of the micromachined piezoelectric composite body 22 included within the acoustic layer 20 (i.e. the piezoelectric layer, see [0041]). Therefore, since the piezoelectric posts 38 may have a single crystal structure (i.e. monocrystalline structure), the piezoelectric layer is made of a piezoelectric material including a piezoelectric monocrystalline material.).
Regarding claim 4, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Li teaches “further comprising a backing layer disposed on the back layer and opposite the piezoelectric layer across the back layer” (“The dematching layer 28 of the acoustic element 12 is disposed between the backing layer 16 and the back side 26 of the acoustic layer 20” [0034] and Therefore, the backing layer 16 may be provided with a relatively high acoustic attenuation material to damp down such backside acoustic energy (i.e., to reduce acoustic reverberation inside the ultrasound transducer 10). Consequently, a majority of the acoustic energy is reflected out the front side 24 of the acoustic layer 20. In addition to the backing layer 16, the relatively high acoustic impedance of the dematching layer 28 may also facilitate reducing acoustic reverberation inside the ultrasound transducer 10” [0035]. As shown in FIG. 1, this backing layer 16 is disposed on the back layer (i.e. the dematching layer 28) and opposite the piezoelectric layer (i.e. the acoustic layer 20) across the back layer.).
Regarding claim 5, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Li teaches “further comprising an acoustic matching layer disposed on the piezoelectric layer, the acoustic matching layer facing the subject” (“In the illustrated embodiment, the acoustic element 12 includes three frontside matching layers 30a, 30b, 30c. But, each acoustic element 12 may include any number of frontside matching layers 30” [0025] and “The frontside matching layers 30 are disposed between the acoustic layer 20 and the lens 14 to increase the energy of the waves transmitted from the ultrasound transducer 10” [0028] and “In some embodiments, each frontside matching layer 30 has an acoustic impedance that is less than the acoustic impedance of the acoustic layer 20” [0029]. In this case, the lens 14 comes into contact with the subject being imaged. Therefore, since the frontside matching layers (i.e. 30a, 30b and 30c) are located between the acoustic layer 20 (i.e. the piezoelectric layer) and the lens 14 and shown in FIG. 2 and the lens 14 comes into contact with the subject during imaging, the multilayer structure further comprises an acoustic matching layer disposed on the piezoelectric layer, the acoustic layer facing the subject.).
Regarding claim 6, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Li teaches “comprising: a plurality of layered bodies each including the acoustic matching layer, the piezoelectric layer and the back layer” (“Although only a single acoustic element 12 is shown herein, the acoustic element 12 is optionally arranged in an array with a plurality of other acoustic elements 12. The array of acoustic elements 12 are optionally electrically connected to a single integrated and/or flex circuit for providing the electrical connection between the acoustic elements 12 and the other component(s) of the ultrasound system” [0023]. As shown in FIG. 1 the acoustic elements 12 includes the frontside matching layers 30a, 30b, and 30c; the acoustic layer 20 and the dematching layer 28. As established previously, the frontside matching layers 30a-30c constitute the acoustic matching layer, the acoustic layer 20 constitutes the piezoelectric layer and the dematching layer 28 constitutes the back layer. Thus, since a plurality of acoustic elements 12 can be arranged in an array, and each acoustic element 12 includes the acoustic matching layer, the piezoelectric layer and the back layer, the multilayer structure comprises a plurality of layered bodies each including the acoustic matching layer, the piezoelectric layer and the back layer.);
“wherein the layered bodies are disposed on the backing layer to face toward the subject, and are arranged in one direction perpendicular to a layered direction or in two directions perpendicular to the layered direction and perpendicular to each” (“In the illustrated embodiment, the ultrasound transducer 10 includes an acoustic element 12, a lens 14 and a backing layer 16. […] The backing layer 16 may be a relatively high acoustic attenuation material to dampen backside acoustic energy” [0018] and “In other words, the micromachined piezoelectric composite body 22 of the acoustic layer 20 is configured to convert electrical signals into ultrasound waves to be transmitted from the front side 24 of the acoustic layer 20 toward the target, and the micromachined piezoelectric composite body 22 is configured to convert received ultrasound waves into electrical signals” [0040]. As shown in FIG. 1, the acoustic element 12 is disposed on the backing layer 16 such that the micromachined piezoelectric composite body 22 can transmit ultrasound waves toward the target (i.e. subject). In this case, in order for the plurality of acoustic matching elements 12 to be supported within the array, each of the layered bodies must be disposed on the backing layer 16 to face toward the subject and be arranged in one direction perpendicular to a layered direction or in two directions perpendicular to the layered direction and perpendicular to each.).
Regarding claims 7 and 8, due to their dependence on claims 1 and 7, respectively, these claims inherit the references disclosed therein. That being said, Li teaches “An ultrasonic probe comprising the multilayer structure of an ultrasonic probe described in claim 1” (Claim 7) and “An ultrasonic apparatus comprising the ultrasonic probe described in claim 7” (Claim 8) ”the ultrasound transducer 10 may be used with any other type of ultrasound system, for example traditional ultrasound systems that include a probe for performing ultrasound imaging from a position outside (i.e. exterior to) a target (i.e. a body and/or other volume)” [0019]. As shown in FIG. 1, the ultrasound transducer 10 includes a structure with multiple layers, thus the ultrasound transducer 10 includes a multilayer structure. Furthermore, since the ultrasound transducer 10 is used within any type of ultrasound system, for example one which utilizes a probe, the multilayer structure is used within an ultrasonic probe. Furthermore, FIGS. 6-7 depict ultrasound systems 400 and 450, respectively, which include transducers 432 and 456. Therefore, these systems constitute an ultrasonic apparatus comprising the ultrasonic probe.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SEBASTIAN whose telephone number is (571)272-6190. The examiner can normally be reached Mon.- Fri. 7:30-4:30 (Alternate Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.E.S. /Examiner, Art Unit 3793                                                                                                                                                                                                        
/Ashley K Buran/Supervisory Patent Examiner, Art Unit 3793